9

10 complaint pursuant to 42 U.S.C. § 1983. (ECF No. l-l .) The Local Rules of Practice for the

11

12

13

14

15

16

17

18

19

20

21

22

23

EDWARD JOSE,
Plaintiff

v.

JOHN DOE, et al.,

Defendants

UNITED STATES DISTRICT COURT

 

  

 

   

 

 

  

DISTRICT OF NEVADA
Case No.: 3118-cv-00177-MMD-CBC
\ /
ERED RE CEiVED
_ ENTERED SE RVED ON
COUNSEUPART?ZS OF RECORD
OCT 3 ll 2028
CLERK 'j€§ il’lGT’r?~'CT COURT
DlS`!`:'-'_£Ci "3.’~` -.‘&I`\/)\CA
...:__ DEFUTY

 

 

 

 

Plaintiff Edward Jose is an inmate within the Ely State Prison, and filed his civil rights

District of Nevada provide: “Any person who is unable to prepay the fees in a civil case may
apply to the court for authority to proceed in forma pauperis (IFP). The application must be
made on the form provided by the court and must include a financial affidavit disclosing the
applicant’s income, assets, and liabilities.” LSR l-l. When a prisoner seeks to proceed without
prepaying the filing fee, in addition to filing the affidavit, the prisoner is required to submit a
certified copy of the trust fund account statement (or institutional equivalent) for the six-month
period immediately preceding the filing of the complaint. The statement must be obtained from
the appropriate official at the prison or detention facility where the prisoner is or was confined.
28 U.S.C. § 1915(a)(2).

When a prisoner brings a civil action IFP, the prisoner is still required to pay the full
amount of the filing fee. The court is required to assess, and when funds exist, collect an initial
partial payment of 20 percent of the greater of: (A) the average monthly deposits in the

prisoner’s account or (B) the average monthly balance in the prisoner’s account for the six-

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

month period immediately preceding the filing of the complaint. Therealier, whenever the
prisoner’s account exceeds $lO, the prisoner must make monthly payments of 20 percent of the
preceding month’s income credited to the prisoners account until the filing fees are paid. The
funds are to be forwarded by the agency having custody of the prisoner. 28 U.S.C. § 1915(b)(l),
(2).

The regular filing fee is $400, consisting of the $350 filing fee and a $50 administrative
fee. If an inmate does not qualify for IFP status, he must pay the full $400 filing fee. If the
inmate qualifies for IFP status, the $50 administrative fee is waived, and the inmate will only pay
the $350 filing fee over time.

The Clerk shall SEND Plaintiff a copy of the instructions and application to proceed IFP
for an inmate. Plaintiff has 30 days from the date of this Order to either file his completed IFP
application or pay the full $400 filing fee,

Once Plaintiff has filed his completed IFP application or paid the filing fee, the court will
screen the complaint pursuant to 28 U.S.C. § 1915(e)(2)(B) or 28 U.S.C. § 1915A, or both. Both
require dismissal of a complaint, or any portion thereof, that is frivolous or malicious, fails to
state a claim upon which relief may be granted, or seeks monetary relief against a defendant who
is immune from such relief`. If the complaint is dismissed on screening, there will be no refund of

the filing fee, and an inmate proceeding IFP is still required to pay the $350 filing fee over time.

IT IS SO ORDERED.

Dated: OCtober 30, 2018

 

city carry
uNlT sTATEs lsTRATE JUDGE

 

